DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reply to the application filed on 04/04/2019, in which, claim(s) 1-20 are pending. Claim(s) 1, 14 and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 04/04/2019 are accepted by The Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it contains legal phraseology (i.e., “The method comprises establishing… a data set comprising each… a first message comprising the one or more… transaction identifiers which comprise one or more… comprising generating a respective”) and it is more than 150 words (i.e. 217 words). Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-19 of Patent 9,735,966.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-19 of Patent 9,735,966.
Patent application No. US 9,735,966 

Claim 1. A method for providing evidential data, comprising at a mobile device: 
establishing one or more first secret tokens with a server; 
obtaining one or more data items from one or more sensors; 

combining the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items; 
generating a respective first hash value for each of the one or more modified data items; 


generating a second hash value for a data set including each of the one or more data items; 
transmitting a first message comprising the one or more data items, the one or more first hash values, and the second hash value to the server, wherein the first message is usable by the server to authenticate the one or more data items; and 
establishing one or more second secret tokens with the server after transmission of the first message, the one or more second secret tokens for combining with one or more second data items obtained from the one or more sensors for generating a second message; 
obtaining one or more transaction identifiers, the one or more transaction identifiers including one or more static identifiers; and 
transmitting an indication of the static identifiers to the server, including generating a respective third hash value for each of the one or more static identifiers, wherein the indication includes the third hash values, 
wherein the one or more first secret tokens are pre-shared with the server before transmitting the first message comprising the one or more data items. 
A method for providing evidential data, comprising at a mobile device: 

establishing one or more first secret tokens with a server; 

obtaining one or more data items from one or more sensors; 

combining the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items; 

generating a respective first hash value for each of the one or more modified data items, thereby generating one or more first hash values; 

generating a second hash value for a data set comprising each of the one or more first hash values but excluding the one or more data items; 

transmitting a first message comprising the one or more data items, the one or more first hash values and the second hash value to the server; 

obtaining one or more transaction identifiers, the one or more transaction identifiers including one or more static identifiers; 

transmitting an indication of the static identifiers to the server, wherein transmitting the indication of the static identifiers comprises generating a respective third hash value for each of the one or more static identifiers, and the indication includes the third hash values; and 

establishing one or more second secret tokens with the server after transmission of the first message, the one or more second secret tokens for combining with one or more second data items obtained from the one or more sensors for generating a second message.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ridd et al. (US 2016/0119145 A1) in view of Perez et al. (US 2008/0155260 A1). 
Regarding Claim 1, Ridd discloses A method for providing evidential data, comprising at a mobile device ([0004], “a method for providing evidential data, comprising at a mobile device”): 
establishing one or more first secret tokens with a server ([0004], “establishing one or more first secret tokens with a server”); 
obtaining one or more data items from one or more sensors ([0004], “obtaining one or more data items from one or more sensors”); 
combining the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items ([0004], “modifying the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items”); 
generating a respective first hash value for each of the one or more modified data items, thereby generating one or more first hash values ([0004], “generating a respective first hash value for each of the one or more modified data items”, therefore generating one or more first hash values); 
generating a second hash value for a data set ([0004], “generating a second hash value for a data set”); 
transmitting a first message comprising the one or more data items, the one or more first hash values and the second hash value to the server (Abstract, “transmitting the one or more data items, the one or more first hash values, and the second hash value to the server”); 
obtaining one or more transaction identifiers, the one or more transaction identifiers including one or more static identifiers (claim 2, “obtaining one or more transaction identifiers”, claim 3, “the one or more transaction identifiers include one or more static identifiers”); 
transmitting an indication of the static identifiers to the server, wherein transmitting the indication of the static identifiers comprises generating a respective third hash value for each of the one or more static identifiers, and the indication includes the third hash values ([0009], “Transmitting an indication of the static identifiers to the server may comprise generating a respective third hash value for each of the one or more static identifiers, wherein the indication comprises the third hash values”); and 
establishing one or more second secret tokens with the server after transmission of the first message, the one or more second secret tokens for combining with one or more second data items obtained from the one or more sensors for generating a second message ([0024] , “establishing one or more second secret tokens with the server after transmission of the one or more data items and the first and second hash values”).  
Ridd does not explicitly teach but Perez teaches a second hash value for a data set comprising each of the one or more first hash values but excluding the one or more data items ([0010], “second hash may be further based the first random number, or further based on the first hash such that the second hash may be based on the second random number concatenated with the first hash”, i.e. the second hash only include the first hash and does not include the data items).


Regarding Claim 2, the combined teaching of Ridd and Perez teaches wherein the data set consists of each of the one or more first hash values (Perez, [0010], “second hash may be further based the first random number, or further based on the first hash”).

Regarding Claims 3 and 16, the combined teaching of Ridd and Perez teaches wherein each transaction identifier is suitable for identifying a property of the mobile device (Ridd, [0006], “each transaction identifier being suitable for identifying a property of the mobile device”).

Regarding Claims 4 and 17, the combined teaching of Ridd and Perez teaches wherein each static identifier is suitable for identifying a static property of the mobile device (Ridd, [0008], “each static identifier is suitable for identifying a static property of the mobile device”).

Regarding Claim 5, the combined teaching of Ridd and Perez teaches wherein calculating each respective third hash value comprises modifying each of the plurality of static identifiers with at least one of the one 67793338-1-MSUNM&C PM348931 US25or more first secret tokens and calculating each of said third hash values based upon the modified static identifiers (Ridd, [0011], “Calculating each respective third hash value may comprise modifying each of the plurality of static identifiers with at least one of the one or more first secret tokens and calculating each of the third hash values based upon the modified static identifiers”).

Regarding Claim 6, the combined teaching of Ridd and Perez teaches wherein: the transaction identifiers comprise one or more variable identifiers and wherein each variable identifier is suitable for identifying a variable property of the mobile device; the method further comprises transmitting an indication of the variable identifiers to the server, wherein transmitting the indication of the variable identifiers comprises transmitting the variable identifier to the server (Ridd, [0012], “The transaction identifiers may comprise one or more variable identifiers and each variable identifier may be suitable for identifying a variable property of the mobile device. Transmitting an indication of the variable identifiers to the server may comprise transmitting the variable identifier to the server”).

Regarding Claim 7, the combined teaching of Ridd and Perez teaches an initialisation procedure, the initialisation procedure comprising transmitting a plurality of initialisation identifiers to the server (Ridd, [0014], “The initialization 

Regarding Claim 8, the combined teaching of Ridd and Perez teaches wherein the initialisation identifiers comprise one or more static identifiers and/or one or more variable identifiers (Ridd, [0015], “The initialization identifiers may comprise one or more static identifiers and/or one or more variable identifiers”).

Regarding Claim 9, the combined teaching of Ridd and Perez teaches wherein the transaction identifiers are based upon the initialisation identifiers to allow comparison at the server between values of the initialisation identifiers and the transaction identifiers (Ridd, [0017], “The transaction identifiers may be based upon the initialization identifiers to allow comparison at the server between values of the initialization identifiers and the transaction identifiers”).

Regarding Claim 10, the combined teaching of Ridd and Perez teaches wherein the one or more sensors comprise at least one sensor from a group comprising a camera of the mobile device and a microphone of the mobile device (Ridd, [0018], “The one or more sensors may comprise at least one sensor from the group comprising a camera of the mobile device and a microphone of the mobile device”).

Regarding Claim 11, the combined teaching of Ridd and Perez teaches wherein the one or more data items comprise at least one of: one or more still images, one or more videos, and one or more sound recordings (Ridd, [0019], “The one or more 

Regarding Claim 12, the combined teaching of Ridd and Perez teaches wherein the one or more static identifiers comprise at least one identifier from a group consisting of: an identification number of a battery of the mobile device, an IMEI number of the mobile device, and a telephone number of the mobile device (Ridd, [0022], “The one or more static identifiers may comprise at least one identifier from the group comprising an identification number of a battery of the mobile device, an IMEI number of the mobile device, and a telephone number of the mobile device”).

Regarding Claim 13, the combined teaching of Ridd and Perez teaches wherein the one or more variable identifiers comprise at least one identifier from the group consisting of: a geographical location of the mobile67793338-1-MSUNM&C PM348931 US 26device, a date and time reported by the mobile device, a duration of time since the mobile device was turned on, an indication of other devices detected by the mobile device and a file structure of the mobile device (Ridd, [0023], “The one or more variable identifiers may comprise at least one identifier from the group comprising a geographical location of the mobile device, a date and time reported by the mobile device, a duration of time since the mobile device was turned on, an indication of other devices detected by the mobile device, and a file structure of the mobile device”).

Regarding Claim 14, Ridd discloses A method for receiving evidential data comprising, at a server (Ridd, [0025], “a method for receiving evidential data 
establishing one or more first secret tokens with a mobile device (Ridd, [0025], “establishing one or more first secret tokens with a mobile device”); 
receiving a first message which comprises one or more first data items, one or more first hash values and a second hash value from the mobile device, the one or more data items obtained from one or more sensors, wherein each of the one or more first hash values are hash values generated based upon a respective one of the one or more first data items combined with at least one of the one or more first secret tokens, and the second hash value is a hash value generated based upon a data set (Ridd, Abstract, “transmitting the one or more data items, the one or more first hash values, and the second hash value to the server”, [0004], “obtaining one or more data items from one or more sensors”, “modifying the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items”, “generating a respective first hash value for each of the one or more modified data items”, “generating a second hash value for a data set”); 
receiving a plurality of initialization identifiers including a first static identifier from the mobile device (Ridd, [0014], “transmitting a plurality of initialization identifiers to the server”, [0015], “The initialization identifiers may comprise one or more static identifiers” from the mobile device); 
receiving one or more transaction identifiers including an indication of a corresponding static identifier, the indication comprising a third hash value based upon the corresponding static identifier (Ridd, [0009], “Transmitting an and 
comparing the first static identifier with the corresponding static identifier, wherein the comparing comprises generating a fourth hash value based upon the first static identifier and comparing the fourth hash value with the third hash value (Ridd, [0031], “Comparing the first static identifier with the corresponding static identifier may comprise generating a fourth hash value based on the first static identifier and comparing the fourth hash value with the third hash value”); and 
establishing one or more second secret tokens with the mobile device after receipt of the first message, the one or more second secret tokens for combining by the mobile device with one or more second data items obtained from the one or more sensors to generate a second message (Ridd, [0024], “establishing one or more second secret tokens with the server after transmission of the one or more data items and the first and second hash values”).  
Ridd does not explicitly teach but Perez teaches a second hash value based upon a data set comprising each of the one or more first hash values but excluding the one or more data items ([0010], “second hash may be further based the first random number, or further based on the first hash such that the second hash may be based on the second random number concatenated with the first hash”, i.e. the second hash only include the first hash and does not include the data items).
Ridd and Perez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before 

Regarding Claim 15, the combined teaching of Ridd and Perez teaches modifying each of the received one or more data items with at least one of the one or more first secret tokens; generating a respective first comparison hash value for each of the modified received one or more data items; comparing each respective first comparison hash value to a corresponding one of the first hash values; and providing an indication for each respective first comparison hash value that does not match a corresponding one of the first hash values (Ridd, [0026], “modifying each of the received one or more data items with at least one of the one or more first secret tokens; generating a respective first comparison hash value for each of the modified received one or more data items; comparing each respective first comparison hash value to a corresponding one of the first hash values; and providing an indication for each respective first comparison hash value that does not match a corresponding one of the first hash values”).

Regarding Claim 18, the combined teaching of Ridd and Perez teaches wherein the third hash value was generated by the mobile device by modifying the corresponding static identifier with at least one of the one or more first secret tokens and calculating each the third hash values based upon the modified corresponding static identifier; and wherein generating the fourth hash value comprises modifying the first static identifier with at least one of the one or more first secret tokens and calculating the fourth hash value based upon the modified first static identifier (Ridd, claim 20, “wherein: the third hash value was generated by the mobile device by modifying the corresponding static identifier with at least one of the one or more first secret tokens and calculating each the third hash values based upon the modified corresponding static identifier; and generating the fourth hash value includes modifying the first static identifier with at least one of the one or more first secret tokens and calculating the fourth hash value based upon the modified first static identifier”).

Regarding Claim 19, the combined teaching of Ridd and Perez teaches wherein the initialisation identifiers comprise a first variable identifier suitable for indicating a variable property of the mobile device; wherein the received transaction identifiers comprise a corresponding variable identifier; wherein the method further comprises comparing the first variable identifier with the corresponding variable identifier, and wherein the comparing comprises determining whether a difference between the first variable identifier and the second variable identifier is within a predetermined bound (Ridd, [0033], “The initialization identifiers may comprise a first variable identifier suitable for indicating variable properties of the mobile device. The received transaction identifiers may comprise a corresponding variable identifier. Comparing the first variable identifier with 

Regarding Claim 20, Ridd discloses A non-transitory computer-readable storage medium storing a set of instructions for execution by a general purpose computer to provide evidential data at a mobile device (Ridd, claim 23, “A non-transitory computer-readable storage medium storing a set of instructions for execution by a general purpose computer to provide evidential data at a mobile device”), the set of instructions comprising: 
a first establishing code segment for establishing one or more first secret tokens with a server (Ridd, [0004], “establishing one or more first secret tokens with a server”); 
a first obtaining code segment for obtaining one or more data items from one or more sensors (Ridd, [0004], “obtaining one or more data items from one or more sensors”); 
a modifying code segment for combining the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items (Ridd, [0004], “modifying the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items”);    
a first generating code segment for generating a respective first hash value for each of the one or more modified data items, thereby generating one or more first hash values (Ridd, [0004], “generating a respective first hash value for each of the 
a second generating code segment for generating a second hash value for a data set (Ridd, [0004], “generating a second hash value for a data set”); 
a transmitting code segment for transmitting a first message comprising the one or more data items, the one or more first hash values and the second hash value to the server (Ridd, Abstract, “transmitting the one or more data items, the one or more first hash values, and the second hash value to the server”); 
a second obtaining code segment for obtaining one or more transaction identifiers, the one or more transaction identifiers including one or more static identifiers (Ridd, claim 2, “obtaining one or more transaction identifiers”, claim 3, “the one or more transaction identifiers include one or more static identifiers”); 
a second transmitting code segment for transmitting an indication of the one or more static identifiers to the server, including generating a respective third hash value for each of the one or more static identifiers, wherein the indication includes the third hash values (Ridd, [0022], “Transmitting an indication of the static identifiers to the server may comprise generating a respective third hash value for each of the one or more static identifiers, wherein the indication comprises the third hash values”); and 
a second establishing code segment for establishing one or more second secret tokens with the server after transmission of the first message, the one or more second secret tokens for combining with one or more second data items obtained from the one or more sensors for generating a second message (Ridd, [0024], “establishing one or more second secret tokens with the server after 
Ridd does not explicitly teach but Perez teaches a second hash value for a data set comprising each of the one or more first hash values but excluding the one or more data items ([0010], “second hash may be further based the first random number, or further based on the first hash such that the second hash may be based on the second random number concatenated with the first hash”, i.e. the second hash only include the first hash and does not include the data items).
Ridd and Perez are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a second hash value (as disclosed by Ridd) which comprising first hash values and excluding data items (as taught by Perez). The motivation/suggestion would have been to improve data security by excluding the data items in order for the first entity to authenticate the second entity by verifying the second hash (Perez, [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497